MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O'Fallon)

P.O. Box 8

St. Peters

MO 63376-0008

USA

May 14, 2001

Dear Sirs,

We understand that MEMC Electronic Materials, Inc. ("MEMC" or "you"), and MEMC's
subsidiaries are actively pursuing loans and other financing from third parties.

This will confirm that in the event that you and your subsidiaries are unable to
secure such additional financing on a timely basis in order for you to meet your
liquidity requirements, E.ON AG and/or one of its subsidiaries will provide you
with up to $50,000,000 of additional credit on terms and conditions acceptable
to E.ON AG as reasonably necessary for you to meet your liquidity requirements
through March 31, 2002, so long as no bankruptcy, insolvency or similar
proceeding, by or against you, has been commenced and is continuing or a
judgment under such proceeding has been entered against you. Such additional
credit would be provided in the form of an adequately collateralized revolving
credit agreement maturing on or after April 1, 2002, with an interest rate of
LIBOR plus 8 percent (the "New Revolving Credit Facility").

The New Revolving Credit Facility may require you to use the proceeds of any
third party loans to pay down (with an ability to re-borrow if needed to satisfy
your liquidity requirements) the outstanding amounts owing on the New Revolving
Credit Facility .

[Attachement to the letter of May 14, 2001.]

Very truly yours,

E.ON AG

/s/ Prof. W. Simson /s/ H. G. Ulmke

Prof. W. Simson H. G. Ulmke